Citation Nr: 1339148	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  12-20 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the RO.

In a subsequent rating decision of July 2012, the RO granted service connection and assigned a 20 percent rating for a bilateral hearing loss disability, effective on January 14, 2010.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  The Veteran's lay assertions of having tinnitus in connection with his significant in-service noise exposure are credible and consistent with the circumstances of his service, including in the Republic of Vietnam.

2.  The currently demonstrated tinnitus is shown as likely as not to be due to the Veteran's exposure to hazardous and harmful noise levels in connection with his duties with an artillery unit to include during his service in the Republic of Vietnam.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, favor, the disability manifested by tinnitus is due to disease or injury that was incurred in active duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, a full discussion of the VA's duty to notify and assist the Veteran is required at this time.

The Veteran asserts that his current tinnitus either had its onset during service or was caused by his exposure to serious acoustic trauma in service.  He reports that he had some tinnitus after firing artillery in service and had experienced tinnitus beginning about 20 years prior to his April 2010 VA examination.

The Veteran's DD Form 214 indicates that his last duty assignment and major command in service was with an Artillery battalion and that he had service in the Republic of Vietnam.  The Veteran's separation examination shows a slight increase in middle frequency hearing loss.  

In April 2010, the Veteran underwent a VA audiological examination.  The examiner noted that the Veteran complained of tinnitus and that it had its onset "20 years ago."  

The examiner found that, while the Veteran might have been exposed to high risk noise in service, his current hearing loss and tinnitus were less likely than not related to his service.  

The examiner further stated that the Veteran had a "long standing condition whose severity ha[d] progressed over time from exposure to significant post military occupational and recreational noise."  

In a June 2012 addendum opinion, the examiner stated that because there had been a threshold shift in hearing levels recorded at the Veteran's VA separation examination, this threshold shift had likely been caused by events in service.  However, he continued to opine that tinnitus was not related to service because the Veteran had reported its onset as occurring 20 years after his separation.

The Veteran also submitted a letter from his private audiologist.  The audiologist indicated that she was familiar with the Veteran's military history and the existence of a threshold shift at the end of his service and temporary tinnitus in service.  

The private audiologist also stated that, while she was aware of the Veteran's post-service noise exposure, his work as a mechanic had required the wearing of mandatory hearing protection.  

The audiologist opined that it was more likely than not that his hearing loss and tinnitus were related to his military noise exposure and might have worsened as a civilian.  She added that it was documented in the histopathology literature that outer hair cell damage in the cochlea occurred prior to an individual ever showing a threshold shift on an audiogram.

After considering the entire record, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not was due to the Veteran's exposure to increased and harmful noise levels consistent with his service duties and the conditions of his service in the Republic of Vietnam.  

When, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.




ORDER

Service connection for tinnitus is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


